Citation Nr: 1043451	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

What evaluation is warranted for generalized anxiety disorder as 
of October 14, 2004?


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 
1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The claims are now under the jurisdiction of the RO in 
Boston, Massachusetts.

In June 2009, the Board denied entitlement to an initial 
evaluation in excess of 10 percent for generalized anxiety 
disorder; and entitlement to a total rating for compensation 
based upon individual unemployability due to service-connected 
disabilities.  Thereafter, the Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  

In June 2010, the parties filed a Joint Motion for Partial 
Remand.  The parties indicated that the appellant was not 
pursuing the appeal for a total rating based on individual 
unemployability and that the issue should be dismissed.  

By Order dated in June 2010, the Court granted the motion and 
remanded that part of the Board's decision that denied 
entitlement to a disability rating in excess of 10 percent for a 
generalized anxiety disorder effective October 14, 2004, for 
compliance with the instructions in the joint motion.  The appeal 
as to the remaining issue was dismissed.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The joint motion discussed the Board's obligation to provide an 
adequate statement of reasons and bases for its decision.  The 
parties specifically addressed the Board's statement that, "the 
10 percent rating appears to be inconsistent with the global 
assessment of functioning scores of between 56 and 58" and 
agreed that while the Board discussed three of the assessments 
and respective global assessment of functioning scores assessed 
in 2005, it did not fully discuss a June 2005 psychiatric note, 
which reported a global assessment of functioning score of 55; a 
May 2006 nurse practitioner's note, which reported a global 
assessment of functioning score of 50; and a March 2008 
examination wherein the global assessment of functioning score 
was reported as 40.  The parties stated that consideration of 
this evidence was warranted in light of the Board's findings that 
"there is a lack of credible evidence of moderate generalized 
anxiety disorder" and "that the clinical findings reported in 
the medical records outweigh the cursory assignment of the global 
assessment of functioning scores in the medical records."  

The parties also acknowledged that the Board questioned the 
appellant's credibility, but noted that the March and December 
2008 objective assessments found, among other things, that the 
appellant's motivation was poor, and described him as having 
"intense anxiety, and inner psychic agitation."  The parties 
agreed that the Board should discuss the relevant medical 
evidence in these examinations.  

In a September 2010 submission, the attorney discussed various 
medical records and argued there was sufficient evidence in the 
record to warrant a higher rating for generalized anxiety 
disorder, and requested a disability rating which accurately 
reflected the Veteran's symptoms and level of impairment.  In the 
alternative, the attorney requested a new VA examination to 
determine current severity.  

The Board has considered the joint motion as well as the 
arguments of record. and it acknowledges the referenced medical 
evidence and examination findings.  Notwithstanding, the 
Veteran's credibility remains very doubtful in light of multiple 
inconsistent statements of record.  For example, when examined by 
the Social Security Administration in November 2004 in connection 
with seeking disability benefits, he denied having sustained any 
head injuries over the prior 10 years and denied any history of 
loss of consciousness.  See November 8, 2004 "Disability 
Consultation."  Notably, however, VA treatment records note that 
the Veteran reported being in a motor vehicle accident in October 
2002 during which he hit his head and lost consciousness.  See 
February 10, 2003 and April 11, 2003 VA treatment records.  These 
statements remain completely inconsistent.  Additionally, when 
reporting his past surgeries to the Social Security 
Administration, he failed to report the three surgeries he 
underwent following a laceration to his left middle finger in 
April 2002, see id., which involved his having to wear a cast for 
three months and undergo "intense" physical therapy, see April 
11, 2003 VA treatment record.  The last surgery occurred in March 
2003.  See March 14, 2003, VA treatment record.  

Further, the Veteran has been inconsistent with his report of 
drug and alcohol abuse.  A September 2004 Social Security 
Administration record shows the Veteran reported consuming 
alcohol two times a week but denied "illicit drug use and use of 
tobacco products."  See September 15, 2004 "Disability 
Evaluation."  In November 2004, however, he reported a long-
standing history of alcohol abuse and a history of smoking a half 
of pack of cigarettes per day.  See November 8, 2004 "Disability 
Consultation."  On January 12, 2005, the Veteran reported to a 
VA examiner that he was drinking two to three beers, but not 
daily.  He denied smoking and doing drugs.  Id.  In October 2007, 
the Veteran denied any alcohol use.  See October 2, 2007 VA 
medical record.  In March 2008, however, he admitted to drinking 
12 beers/day until two days ago and using cocaine until six weeks 
ago.  See March 14, 2008 VA medical record.  He left the VA 
rehabilitation center in June 2008 because VA discovered he was 
still using cocaine.  See June 11, 2008 VA medical record.  

Having found the Veteran to be of questionable credibility, the 
Board continues to assign the Veteran's self-reported symptoms 
little probative value.  

In reviewing the history of the claim, the Board notes that in 
October 2004, the Veteran requested entitlement to service 
connection for anxiety/depression secondary to hearing loss and 
tinnitus.  The Veteran is currently service-connected for 
tinnitus (10 percent) and right ear hearing loss (0 percent).  At 
a VA examination in January 2005, the examiner stated it was more 
likely than not that the Veteran had a mild pre-existing anxiety 
disorder that was aggravated by his communicative problems and 
sensory impairment by tinnitus and hearing impairment.  In April 
2005, the RO granted entitlement to service connection for 
generalized anxiety disorder secondary to right ear hearing loss.  
Service connection for a primary anxiety disorder was not 
granted.  
The evidence of record reveals that the level of occupational and 
social impairment resulting from an anxiety disorder due to a 
hearing loss and tinnitus must be distinguished from any anxiety 
disorder that is due to nonservice connected factors.  For 
example, a March 2008 VA treatment record included a diagnosis of 
alcohol induced mood and anxiety disorder.  At a December 2008 VA 
examination the examiner stated that the Veteran met the criteria 
for a generalized anxiety disorder with panic attacks, but how 
these symptoms were manifested remained totally unclear due to 
the fact that the Veteran had a long history of substance and 
crack cocaine abuse which often induces anxiety.  The examiner 
opined that the Veteran was not totally at baseline at that time.  
The examiner did not further differentiate the degree of anxiety 
caused by hearing loss and tinnitus from any anxiety caused by 
nonservice connected disorders.

In light of the foregoing, the Board finds that a social and 
industrial survey and additional VA examination are needed to 
ascertain the level of impairment related to the Veteran's 
service-connected generalized anxiety disorder secondary to 
hearing loss and tinnitus alone.  38 C.F.R. § 3.327 (2010).

VA treatment records were last printed in September 2008.  
Updated VA treatment records should be obtained on remand.  
38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should request all relevant VA 
medical center records for the period 
since September 2008.  All records 
obtained should be associated with the 
claims file.  If the RO cannot locate such 
records, it must specifically document the 
attempts that were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.

2.  The RO should then schedule the 
Veteran for a social and industrial survey 
in order to identify the degree of social 
and occupational impairment attributable 
to a generalized anxiety disorder 
secondary to hearing loss and tinnitus.  
The claims folder and a copy of this 
REMAND are to be made available for the 
examiner to review.  To the extent 
possible, the examiner must differentiate 
any impairment caused by the generalized 
anxiety disorder associated with a right 
ear hearing loss and tinnitus, from that 
caused by an anxiety disorder associated 
with any other factor, to include alcohol 
and drug abuse.  The examiner must explain 
how the symptoms were differentiated.

3.  Thereafter, the Veteran should be 
afforded VA examinations by a psychiatrist 
and a psychologist.  The claims folder, a 
copy of this REMAND, and a copy of the 
social and industrial survey are to be made 
available for the examiners to review.  In 
accordance with the latest AMIE worksheet 
for rating generalized anxiety disorder, the 
examiners are to provide a detailed review 
of the Veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any disability due to an anxiety 
disorder caused by hearing loss and tinnitus 
alone.  Any necessary psychological testing 
must be accomplished.  To the extent 
possible, the examiners are to indicate the 
level of social and occupational impairment 
attributable to a generalized anxiety 
disorder due to a right ear hearing loss and 
tinnitus, from that caused by a generalized 
anxiety disorder associated with any other 
factor, to include alcohol and drug abuse.  
In making this determination, the examiners 
are to review the variously assigned global 
assessment of functioning scores and address 
whether they are supported by clinical 
findings of record.  If the symptoms and 
level of impairment cannot be 
differentiated, that fact must be reported 
and the rationale for that conclusion 
explained.  A complete rationale for any 
opinion expressed must be provided.  The 
examiners must assign a global assessment of 
functioning score based on symptoms that are 
due to a right ear hearing loss and tinnitus 
alone.  A separate global assessment of 
functioning score must be assigned 
addressing the degree of any impairment due 
to nonservice connected factors.  The 
examiners are to append a copy of their 
Curriculum Vitae to the examination report.  

4.  After the development requested has been 
completed, the RO should review the 
examination reports to ensure that they are 
in complete compliance with the directives 
of this REMAND.  If any report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  The Veteran is to be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).

6.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the issue of what evaluation 
is warranted for generalized anxiety 
disorder due to hearing loss and tinnitus 
since October 14, 2004?  All applicable 
laws and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


